SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX 2014 Working and Investment Plan for Libra Rio de Janeiro, January 23 rd , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that the consortium formed by Petrobras (40%), Shell (20%), Total (20%), CNOOC (10%) and CNPC (10%), along with Pré-Sal Petróleo S.A. (PPSA), has approved, on the Operational Committee meeting held on January 21 st , the working and investment plan for Libra in 2014. The main activities included in the working plan are: seismic reprocessing in the whole area of the block; drilling of two wells starting on the 2 nd half of 2014 with estimated conclusion on the 1 st half of 2015; and studies for a new seismic acquisition using high-end technologies and for an extended well test forecasted for the end of 2016. The approved capital expenditure for these activities in 2014 is within a range of US$ 400 million and US$ 500 million. The production share contract of Libra states that the exploration phase of the block will have duration of four years from the contract signature date, which happened on December 2 nd , 2013. The minimum exploratory program, to be carried out during this period, includes 3D seismic acquisition for the whole block, two exploratory wells and one extended well test. The Libra block is located in ultra deep waters of Santos Basin pre-salt and is considered a prospect of high potential. The total extension of the area is 1,547.76 km2 and was discovered by well 2-ANP-0002ARJS, drilled in 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 23, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
